DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed February 07, 2022. Claim 20 has been amended. Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard et al. (Mejegard; US Pub No. 2015/0019280 A1) in view of Wong et al. (Wong; US Pub No. 2018/0108241 A1).
As per claim 1, Mejegard teaches a system comprising:
a vehicle or equipment comprising a non-transitory computer readable medium including
a first identifier of the vehicle or equipment (Fig. 2A, Equipment 202, Memory 240, ID Code 245; paragraph [0190], lines 11-12); and
a wearable device (paragraph [0027], line 12) comprising:
… a communication interface configured to obtain the first identifier from the vehicle or equipment (Fig. 2A, Memory 240, ID Code 245; paragraph [0116], lines 4-6); and
a controller comprising at least one processor and memory (Fig. 2A, Processing Device 252, Memory 254), the controller configured to:
monitor the user based on the first identifier or send the first identifier to a monitoring system via the communication interface (paragraph [0034]; paragraph [0116], lines 4-6).
Mejegard does not expressly teach comprising:
at least one sensor configured to sense a characteristic of a user while the user wears the wearable device;
… determine whether there is a harm possibly occurring to the user of the wearable device based on at least one output from the at least one sensor, or send the at least one output to the monitoring system, via the communication interface, to determine whether the harm is possibly occurring, and
output, after the harm is determined to be possibly occurring, an alarm based on receiving confirmation from the user by the wearable device, or based on not receiving any confirmation from the user within a predetermined amount of time.
Wong teaches comprising:
at least one sensor (paragraph [0007], lines 1-2) configured to sense a characteristic of a user while the user wears the wearable device (paragraph [0007], lines 8-9);
… determine whether there is a harm possibly occurring to the user of the wearable device based on at least one output from the at least one sensor, or send the at least one output to the monitoring system, via the communication interface, to determine whether the harm is possibly occurring (paragraph [0029], lines 1-15: total vibration), and
output, after the harm is determined to be possibly occurring, an alarm based on receiving confirmation from the user by the wearable device, or based on not receiving any confirmation from the user within a predetermined amount of time (paragraph [0029], lines 1-15; paragraph [0127]: after receiving signal, usage continues, continue processing data within 10 seconds).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vibration sensor as taught by Wong, since Wong states in paragraph [0028] that such a modification would result in preventing a user from being adversely affected by high frequency vibrations generated while operating a power tool.
As per claim 2, Mejegard in view of Wong further teaches the system of claim 1, further comprising:
the monitoring system, the monitoring system comprising at least one processor and memory (Mejegard, Fig. 2B, Client Computing Device 290, Processing Device 291, Memory 295),
wherein the controller is configured to send the first identifier to the monitoring system via the communication interface (Mejegard, paragraph [0034]; paragraph [0116], lines 4-6), and
the monitoring system is configured to monitor the user of the wearable device based on the first identifier (Mejegard, paragraph [0035], lines 16-17; Wong, paragraphs [0164]-[0166]).
As per claim 3, Mejegard in view of Wong further teaches the system of claim 2, wherein the monitoring system is configured to determine that the user is operating or attempting to operate the vehicle or equipment based on receiving the first identifier (Wong, paragraphs [0167]-[0168]).
As per claim 5, Mejegard in view of Wong further teaches the system of claim 2, wherein the monitoring system stores settings associated with the vehicle or equipment, and is configured to monitor the user of the wearable device in accordance with the settings based on receiving the first identifier (Mejegard, paragraph [0188], lines 4-8).
As per claim 7, Mejegard in view of Wong further teaches the system of claim 2, further comprising:
a router comprising memory that stores a second identifier that indicates a location of the router or an organization corresponding to the location (Mejegard, Fig. 2A, Data Communication System 260, Memory 266, ID Code 255, ID Code 269; paragraph [0075]),
wherein the router is configured to receive the first identifier from the wearable device (Mejegard, paragraph [0056], lines 7-9), and send the first identifier and the second identifier to the monitoring system (Mejegard, paragraph [0056], lines 1-11; paragraph [0075], lines 1-8), and
the monitoring system is configured to monitor the user of the wearable device based on the first identifier and the second identifier (Mejegard, paragraph [0056]).
As per claim 8, Mejegard in view of Wong further teaches the system of claim 7, wherein the monitoring system is configured to determine that the user is at the location or within the organization based on receiving the second identifier (Mejegard, paragraph [0075]).
As per claim 9, Mejegard in view of Wong further teaches the system of claim 2, further comprising:
a device comprising a non-transitory computer readable medium including a second identifier of the user (Mejegard, Fig. 2A, Data Communication System 260, Memory 266, ID Code 255, ID Code 269; paragraph [0190]),
wherein the communication interface of the wearable device is further configured to obtain the second identifier from the device (Mejegard, Fig. 2A, Short Range Transceiver 264; paragraph [0073], lines 3-13),
the controller of the wearable device is configured to send the first identifier and the second identifier to the monitoring system via the communication interface (Mejegard, paragraph [0083]), and
the monitoring system is configured to monitor the user of the wearable device based on the first identifier and the second identifier (Mejegard, paragraph [0083]).
As per claim 10, Mejegard in view of Wong further teaches the system of claim 7, wherein the monitoring system is configured to determine that the user is operating or attempting to operate the vehicle or equipment (Wong, paragraphs [0167]-[0168]) based on receiving the first identifier and the second identifier (Mejegard, paragraph [0056], lines 1-11; paragraph [0075], lines 1-8).
As per claim 11, Mejegard in view of Wong further teaches the system of claim 9, wherein
the controller stores a third identifier of the wearable device, and the controller is configured to send the first identifier, the second identifier, and the third identifier (Mejegard, Fig. 2A, ID Codes 255, 269 and 244) to the monitoring system via the communication interface (Mejegard, paragraph [0083]), and
the monitoring system is configured to monitor the user of the wearable device based on the first identifier, the second identifier, and the third identifier (Mejegard, paragraph [0083]).
As per claim 12, Mejegard in view of Wong further teaches the system of claim 2, wherein
the controller stores a second identifier of the wearable device, and the controller is configured to send the first identifier and the second identifier (Mejegard, Fig. 2A, ID Codes 255, 269 and 244)  to the monitoring system via the communication interface (Mejegard, paragraph [0083]), and
the monitoring system is configured to monitor the user of the wearable device based on the first identifier and the second identifier (Mejegard, paragraph [0083]).
As per claim 13, (see rejection of claim 1 above) a wearable device comprising:
at least one sensor configured to sense a characteristic of a user while the user wears the wearable device;
a communication interface configured to obtain a first identifier of a vehicle or equipment from the vehicle or equipment; and
a controller comprising at least one processor and memory, the controller configured to:
monitor the user based on the first identifier or send the first identifier to a monitoring system via the communication interface,
determine whether there is a harm possibly occurring to the user of the wearable device based on at least one output from the at least one sensor, or send the at least one output to the monitoring system, via the communication interface, to determine whether the harm is possibly
occurring, and
output, after the harm is determined to be possibly occurring, an alarm based on receiving confirmation from the user by the wearable device, or based on not receiving any confirmation from the user within a predetermined amount of time.
As per claim 14, (see rejection of claim 2 above) the wearable device of claim 13, wherein the controller of the wearable device is configured to send the first identifier to the monitoring system via the communication interface.
As per claim 16, (see rejection of claim 9 above) the wearable device of claim 13, wherein
the communication interface of the wearable device is further configured to obtain a second identifier of the user from a device that includes a non-transitory computer readable medium that includes the second identifier, and
the controller of the wearable device is configured to monitor the user based on the first identifier and the second identifier, or send the first identifier and the second identifier to the monitoring system via the communication interface.
As per claim 17, (see rejection of claim 11 above) the wearable device of claim 16, wherein
the controller stores a third identifier of the wearable device, and the controller is configured to monitor the user based on the first identifier, the second identifier, and the third identifier, or send the first identifier, the second identifier, and the third identifier to the monitoring system via the communication interface.
As per claim 18, (see rejection of claim 12 above) the wearable device of claim 13, wherein
the controller stores a second identifier of the wearable device, and the controller is configured to monitor the user based on the first identifier and the second identifier, or send the first identifier and the second identifier to the monitoring system via the communication interface.
As per claim 19, Mejegard in view of Wong further teaches the wearable device of claim 13, wherein the communication interface comprises a radiofrequency identification (RFID) reader configured to obtain the first identifier from the vehicle or equipment (Mejegard, paragraph [0038], lines 8-9).
As per claim 20, (see rejection of claim 1 above) a method performed by at least one processor, the method comprising:
obtaining, by a wearable device, a first identifier of a vehicle or equipment from the vehicle or equipment; and
monitoring a user of the wearable device based on the first identifier and at least one output from at least one sensor of the wearable device, the at least one sensor configured to sense a characteristic of the user while the user wears the wearable device, and the monitoring comprising:
determining whether there is a harm possibly occurring to the user of the wearable device based on the at least one output from the at least one sensor of the wearable device, and
causing, after the harm is determined to be possibly occurring, an alarm to be output by the wearable device based on the wearable device receiving confirmation from the user, or based on not receiving any confirmation from the user within a predetermined amount of time.

Claims 4, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejegard in view of Wong as applied above, and further in view of Howland et al. (Howland; US Pub No. 2017/0273374 A1).
As per claim 4, Mejegard in view of Wong teaches the system of claim 3, wherein the monitoring system is configured to control the vehicle or equipment (Mejegard, paragraph [0119], lines 18-23).
Mejegard in view of Wong does not expressly teach configured to control the vehicle or equipment to enable or disable operability of the vehicle or equipment by the user, based on a determination using the at least one output from the at least one sensor of the wearable device.
Howland teaches configured to control the vehicle or equipment to enable or disable operability of the vehicle or equipment by the user, based on a determination using the at least one output from the at least one sensor of the wearable device (paragraph [0013], lines 14-15; paragraph [0072]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement cutting power to a power tool as taught by Howland, since Howland states in paragraph [0013] that such a modification would result in preventing a user from being exposed to a dangerous amount of vibrations.
As per claim 6, Mejegard in view of Wong teaches the system of claim 5, wherein
the monitoring system is configured to send, via a communication interface of the monitoring system (Mejegard, paragraph [0083])… based on receiving the first identifier from the wearable device (Mejegard, paragraph [0005]).
Mejegard in view of Wong does not expressly teach a profile of the settings associated with the vehicle or equipment to the wearable device… and
the controller of the wearable device is configured to monitor the user based on the profile that is received.
Howland teaches a profile of the settings associated with the vehicle or equipment (paragraph [0069], lines 6-9; paragraph [0072], lines 1-12)… and
the controller of the wearable device is configured to monitor the user based on the profile that is received (paragraph [0069], lines 6-9; paragraph [0072], lines 1-12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data log as taught by Howland, since Howland states in paragraph [0069] that such a modification would result in alerting a user when present vibration limits are exceeded.
As per claim 15, (see rejection of claim 6 above) the wearable device of claim 14, wherein
the controller of the wearable device is configured to receive, from the monitoring system, a profile of settings associated with the vehicle or equipment based on sending the first identifier to the monitoring system, and
the controller of the wearable device is further configured to monitor the user based on the profile that is received.


Response to Arguments
Applicant's arguments filed February 07, 2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Mejegard does not expressly teach an identifier being obtained from a vehicle or from equipment, Examiner respectfully disagrees. The prior art of Mejegard teaches a data communication system 260 being equivalent to the ID Unit 250, i.e. the wearable device (Mejegard, paragraph [0076]). Consequently, equipment 202 transmits ID 245 to data communication system 260/ID Unit 250 and the ID code 245 is obtained by data communication system 260/ID Unit 250, i.e. the equipment ID code is obtained by the wearable device, as outlined in the rejection above. Therefore, the above rejection (as outlined in the Non-Final Rejection dated October 06, 2021) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684